840 F.2d 723
127 L.R.R.M. (BNA) 2946, 108 Lab.Cas.  P 10,362
CARPENTERS SOUTHERN CALIFORNIA ADMINISTRATIVE CORP.,Plaintiff-Appellant,v.J.L.M. CONSTRUCTION CO., INC., Defendant-Appellee.
No. 85-6338.
United States Court of Appeals,Ninth Circuit.
March 2, 1988.

Before ANDERSON, POOLE and THOMPSON, Circuit Judges.
ORDER VACATING OPINION AND GRANTING PETITION FOR REHEARING
The opinion filed February 4, 1987, now published at 809 F.2d 594 (9th Cir.1987), is vacated.


1
Appellant's petition for rehearing is granted.  Rehearing will be deferred pending a decision by the en banc court of this circuit in Mesa Verde Construction Co. v. Northern California District Council of Laborers, et al., 820 F.2d 1006 (9th Cir.1987), or until further order of this court.